Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 07/21/2021 is entered. 
	Claims 16-20 are currently pending.
The Drawings filed 07/21/2021 are approved by the examiner.
The IDS statements filed 05/04/2022 have been considered. Initialed copies accompany this action.
Claim Interpretation
Throughout this Office action, the claimed 1,2,2-trifluoro-1-trifluoromethylcyclobutane compound may be abbreviated as “TFMCB”, and the discussion of various synonyms for the claimed TFMCB compound at para. [0007] of the original specification is noted.	
The claims recite compositions “comprising an azeotrope or azeotrope-like composition consisting essentially of” “effective amounts” and various ranges of 1,2,2-trifluoro-1-trifluoromethylcyclobutane and perfluoro(2-methyl-3-pentanone).
Applicant’s definition of the term “consisting essentially of” in para. [0039] of the original specification is noted: “[T]he term ‘consisting essentially of’, with respect to the 
components of an azeotrope or azeotrope-like composition or mixture, means the composition contains the indicated components in an azeotrope or azeotrope-like ratio, and may contain additional components provided that the additional components do not form new azeotrope or azeotrope-like systems.  For example, azeotrope mixtures consisting essentially of two compounds are those that form binary azeotropes, which optionally may include one or more additional components, provided that the additional components do not render the mixture non-azeotropic and do not form an azeotrope with either or both of the compounds (e.g., do not form a ternary or higher azeotrope).”
	However, it is noted claim 1 recites “A composition comprising an azeotrope or azeotrope-like composition consisting of effective amounts of 1,2,2-trifluoro-1-trifluormethylcyclobutane and perfluoro(2-methyl-3-pentanone),” meaning the claimed composition is actually more broad than alleged as the azeotrope/azeotrope-like composition of TFMCB/ perfluoro(2-methyl-3-pentanone) may be comprised within a more broad composition.  The initial transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements in the entire composition of the claims, and the transitional phrase “consisting essentially of” limits the scope of the azeotrope/azeotrope-like composition to the specified materials that do not materially affect the basic and novel characteristics of the claimed invention, which are merely a component within the entire, more broad composition.  See MPEP 2111.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Costello et al. (US 2015/0083979).
Costello et al. teach a dielectric fluid (abstract).  Costello et al. further teach the dielectric fluid may be combined with a fluorinated ketone, e.g., CF3CF2C(O)CF(CF3)2 which is the chemical formula for the claimed perfluoro(2-methyl-3-pentanone) compound, (para. 0032) and minor amounts of <50 wt.% of other perfluorinated liquids may be blended with the dielectric fluid, e.g., 1-trifluoromethyl-1,2,2-trifluorocyclobutane which is another term and synonym for the claimed TFMCB compound, (para. 0046-0047).
 Costello et al. fail to explicitly teach the dielectric fluid at-once comprises the TFMCB and perfluoro(2-methyl-3-pentanone) compounds, the claimed effective amounts and ranges of the claimed binary mixture of compounds thereof, and the azeotropic or azeotrope-like properties of the claimed binary mixture of compounds thereof. 
However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed azeotrope or azeotrope-like composition of instant claims 16-20, e.g., a composition of effective amounts of or relative amounts of 1-20wt.%/80-99wt.%, 5-15 wt.%/85-95wt.%, 8-12wt.%/88-92wt.%, or 10wt.%/90wt.% TFMCB and perfluoro(2-methyl-3-pentanone) having a boiling point of about 48.7°C +/- 0.01°C at a pressure of about 14.7 psia +/- 0.2 psia, from the teachings of Costello et al. from providing the exemplary fluorinated ketone perfluoro(2-methyl-3-pentanone) species and exemplary perfluorinated liquid TFMCB species to the dielectric liquid while also varying and optimizing the relative concentrations thereof in order to obtain a dielectric liquid having an improved or tailored nonflammability, dielectric strength, and/or chemical stability.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulinski et al. (US 2017/0198186) in view of 3MTM NovecTM 1230 SDS (2017).
Bulinski et al. teach a working fluid composition comprising a fluorinated olefin compound (abstract and para. 0001).  Bulinski et al. teach the composition may further include a co-extinguishing agent, e.g., a fluorinated ketone, in a weight ratio of 9:1 to 1:9 hydrofluoroether to co-extinguishing agent for to enhance the fire extinguishing capabilities of the composition (para 0053-0056).  Bulinski et al. teach the composition may further include a co-solvent, e.g., 1-trifluoromethyl-1,2,2-trifluorocyclobutane which is another term and synonym for the claimed TFMCB compound, where the hydrofluoroether is present in an amount of at least 50 wt.% based on the total weight of the hydrofluoroether and co-solvent in order to modify the solvency properties and/or flash point of the composition (para. 0079-0083). 
Bulinski et al. fail to teach the fluorinated ketone co-extinguishant comprises the claimed perfluoro(2-methyl-3-pentanone).  Bulinski et al. also fail to teach the composition at-once comprises the TFMCB and perfluoro(2-methyl-3-pentanone) compounds, the claimed effective amounts and ranges of the claimed binary mixture of compounds thereof, and the azeotropic or azeotrope-like properties of the claimed binary mixture of compounds thereof. 
However, the 3MTM NovecTM 1230 SDS teaches 1,1,1,2,2,4,5,5,5,-nonafluoro-4-(trifluoromethyl)-3-pentanone, which is another term and synonym for the claimed perfluoro(2-methyl-3-pentanone) compound and a fluorinated ketone, is a commercially available fluorinated ketone fire extinguishing agent in the art.  In other words, the SDS teaches the claimed perfluoro(2-methyl-3-pentanone) compound is an art recognized fluorinated ketone species known and suitable for the purpose as a fire extinguishing agent.
Accordingly, it would have been obvious to a person of ordinary skill in the art to provide perfluoro(2-methyl-3-pentanone) as taught by the 3MTM NovecTM 1230 SDS as the fluorinated ketone co-extinguishing agent of Bulinski et al. in order to obtain a composition with enhanced fire extinguishing capabilities or fire prevention (nonflammability) characteristics with a reasonable expectation of success. It is prima facie obvious to substitute equivalents known for the same purpose, e.g., substitution of the SDS’ specific perfluoro(2-methyl-3-pentanone) perfluorinated ketone fire extinguishing agent as Bulinski et al.’s perfluorinated ketone co-(fire)-extinguishing agent.  See MPEP 2144.06, II.  It is also prima facie obvious to select a known material based on its suitability for its intended use, e.g., selection and provision of the SDS’ specific perfluoro(2-methyl-3-pentanone) perfluorinated ketone fire extinguishing agent as Bulinski et al.’s perfluorinated ketone co-(fire)-extinguishing agent.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See MPEP 2144.07.  
With the above provision of the 3MTM NovecTM 1230 SDS’ perfluoro(2-methyl-3-pentanone) as Bulinski et al.’s co-extinguishing agent, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed azeotrope or azeotrope-like composition of instant claims 16-20, e.g., a composition of effective amounts of or relative amounts of 1-20wt.%/80-99wt.%, 5-15 wt.%/85-95wt.%, 8-12wt.%/88-92wt.%, or 10wt.%/90wt.% TFMCB and perfluoro(2-methyl-3-pentanone) having a boiling point of about 48.7°C +/- 0.01°C at a pressure of about 14.7 psia +/- 0.2 psia, from the teachings of the combination of references from at-once providing perfluoro(2-methyl-3-pentanone) as the fluorinated ketone as taught by Bulinski et al. in view of the 3MTM NovecTM 1230 SDS and providing the exemplary perfluorinated liquid TFMCB species in view of the composition’s fire extinguishing capabilities or fire prevention (nonflammability) characteristics and solvency and/or flash point (another fire preventative or nonflammability characteristic).  The lower boundaries of the weight ratios/ranges of 1) the weight ratio of 9:1 to 1:9 hydrofluoroether to co-extinguishing agent and 2) the at least 50 wt.% of hydrofluoroether based on the total weight of the hydrofluoroether and co-solvent encompass, touch, and/or overlap (and therefore meet a prima facie case of obviousness over) the claimed amounts of the azeotrope/azeotrope-like composition component consisting essentially of/comprising effective amounts of or relative amounts of 1-20wt.%/80-99wt.%, 5-15 wt.%/85-95wt.%, 8-12wt.%/88-92wt.%, or 10wt.%/90wt.% TFMCB and perfluoro(2-methyl-3-pentanone).  A composition comprising a hydrofluoroether, perfluoro(2-methyl-3-pentanone) fluorinated ketone co-extinguishing agent, and TFMCB co-solvent wherein the weight ratio of hydrofluoroether to perfluoro(2-methyl-3-pentanone) fluorinated ketone co-extinguishing agent is 9:1 and wherein the amount of hydrofluoroether is 50 wt.% based on the total weight of the hydrofluoroether and TFMCB co-solvent corresponds to a composition comprising 100 parts by weight hydrofluoroether (100 parts by weight is the basis of the calculation), 11.11 parts by weight perfluoro(2-methyl-3-pentanone) fluorinated ketone co-extinguishing agent (calculated by dividing the basis by 9 for the 9:1 ratio), and 100 parts by weight TFMCB co-solvent (one component being 50 wt.% based on the total weight of two component means there is an equal amount of each component).  The relative amount of the two perfluoro(2-methyl-3-pentanone) fluorinated ketone co-extinguishing agent and TFMCB co-solvent components of this embodiment is 90 wt.% perfluoro(2-methyl-3-pentanone) fluorinated ketone and 10 wt.% TFMCB.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure: 
Kitamura et al. (JP 05-171188 A) teach an ozone friendly solvent composition (para. 0001, 0006 and 0034) comprising 1-trifluoromethyl-1,2,2-trifluorocyclobutane as a solvent (component A, para. 0007-0010), which is an alternate name for the instantly claimed 1,2,2-trifluro-1-trifluoromethylcyclobutane, and a co-solvent soluble in the 1-trifluoromethyl-1,2,2-trifluorocyclobutane (component B, para. 0007 and 0011-0016), where, among others, general (non-fluorinated) ketones, e.g., acetone, methyl ethyl ketone, methyl butyl ketone, and methyl isobutyl ketone, are disclosed as an exemplary halogenated hydrocarbon suitable as the cosolvent component B.  A copy and an English language machine translation of Kitamura et al. are of record in the file wrapper of parent application 16/721,861. 
Minor et al. (US 7,479,239) teach an azeotrope or near-azeotrope composition comprising 1,1,1,2,2,4,5,5,5-nanafluoro-4-(trifluoromethyl)-3-pentanone, i.e., perfluoro(2-methyl-3-pentanone), and 1,1,2,2-tetrafluorocyclobutane (abstract, col. 2 lines 41-43, col. 27 lines 56-63, and claims 1 and 2).
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
September 9, 2022